UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LANDER BRAVO,                                                          No. 1:20-cv-09582-ER

                                  Plaintiff,

                  -against-
                                                                            JUDGMENT
 VIDERI INC., JON FREEMAN, GARIN
 MURPHY, and MARC TRACHTENBERG,

                                  Defendants.



       WHEREAS Defendants Videri Inc., Jon Freeman, Garin Murphy, and Marc Trachtenberg
(collectively “Defendants”) offered to allow judgment to be taken against them by Plaintiff
Lander Bravo (“Plaintiff”) according to the terms set forth in Defendants’ Rule 68(a) Offer of
Judgment (“Offer”), dated May 3, 2021, and
       WHEREAS Plaintiff accepted Defendants’ Offer on May 5, 2021, it is hereby
       ORDERED, ADJUGDED, AND DECREED that Plaintiff is entitled to a gross payment
of fifty thousand dollars ($50,000), which is inclusive of all of Plaintiff’s claims for relief,
damages alleged or incurred to date, costs, and attorneys’ fees. Defendants are to remit payment
to Plaintiff in accordance with the Offer. Furthermore, Plaintiff is no longer bound by Section
2(c)(i) (the non-competition provision) set forth in the Confidentiality and Non-Assignment
Agreement attached as Appendix A to Plaintiff’s employment agreement dated June 14, 2017.

Dated: New York, New York
       May __,
            6 2021


SO ORDERED:



By:___________________________________
          Hon. Edgardo Ramos
